Harrison, O. J.
In an appeal in this action the question urged is in relation to the sufficiency of the evidence to sustain the findings upon which the judgment or decree was predicated. To determine the force of the arguments would necessitate the examination of the evidence adduced in the trial court. The document in the record Avhich purports to be the bill of excejitions, and to contain the evidence, lacks the authentication of the clerk of the district court, and will not be examined. (Hazelet v. Holt County, 51 Neb. 724; Andres v. Kridler, 47 Neb. 585.)
Questions of fact will not be considered in this court if there is no bill of exceptions. (Everingham v. Harris, 51 Neb. 627.) It foiloAVS that the judgment must be
Affirmed.